                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            CRIMINAL NO.

                                                    DATE, FILED:

JONATHAN BERBERENA                                  VIOLATION:
                                                    18 U.S.C. S 922(eXt)
                                                    (possession of ammunition by a
                                                    felon - I count)
                                                    Notice of forfeiture

                                       INDICTMENT
                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

                On or about December 6, 2019, in Philadelphia. in the Eastem District   of

Pennsylvania, defendant

                                  JONATHAN BERBERENA,

knowing he had previously been convicted in a court ofthe United States and the

Commonwealth of Pennsylvania of a crime punishable by imprisonment for a term exceeding

one year,   knowingly possessed ammunition, that is, 15 live rounds of 9mm Luger ammunition,

and the ammunition was in and affecting interstate commerce.

                In violation ofTitle 18, United States Code, Section 922(e)(l).
                                    NOI'ICE OF F()RFEITTIRE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(9)(1), set

forth in this indictment, defendant

                                    JONATHAN BERBERENA

shall forfeit to the United States of America all firearms and ammunition involved in the

commission of such offense, including, but not limited to:

                  I   .   a P80 semi-automatic pistol, bearing serial number EEB4799; and

               2.         15 live rounds   of 9mm Luger ammunition.

All pursuant to Title 28, United   States Code, Section 2461(c), and   Title   18, United States Code,
Section 924(d).
                                                        A TRUE BILL:




                                                        G       .IURY FOREPERSON



 cZZ /rr,44, D
JENNIFER ARBITTIER                           S
Acting United States Atto rnev




                                                    2
UNITED STATES DISTRICT COURT

                          Eastern District of Pennsvlvania


                                     Criminal Division


                THE UNITED STATES OF AMERICA


                             .]ONA'I'HAN BI]I<I]F,ItENA

                                           INDICT'MLNT

l8 U.S.C.   g922(9)(l) (possession of ammunition by a felon        - I count)
Notice of forfeiture
                                               A truc b




            I.'ilcd in open court this
                  of                                      A,D,20

                                                Clcrk
                                  llail.   $
